           Case 3:19-cv-00657-ATB Document 18 Filed 05/12/20 Page 1 of 24


                          UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF NEW YORK

EMILY B.,1
                                                              Plaintiff,
               v.                                                                    3:19-CV-657
                                                                                     (ATB)
COMMISSIONER OF SOCIAL SECURITY,
                                                              Defendant.

PETER A. GORTON, for Plaintiff
AMY BLAND, Special Asst. U.S. Attorney, for Defendant

ANDREW T. BAXTER
United States Magistrate Judge


                        MEMORANDUM-DECISION AND ORDER

       This matter was referred to me, for all proceedings and entry of a final judgment,

pursuant to the Social Security Pilot Program, N.D.N.Y. General Order No. 18, and in

accordance with the provisions of 28 U.S.C. § 636(c), Fed. R. Civ. P. 73, N.D.N.Y.

Local Rule 73.1 and the consent of the parties. (Dkt. Nos. 4, 7).

I.     PROCEDURAL HISTORY

       Plaintiff filed her application for Disability Insurance Benefits (“DIB”) on June 1,

2016,2 alleging that she became disabled beginning on July 1, 2015. (Administrative

Transcript (“T.”) 139-40). Plaintiff’s claim was denied initially on July 13, 2016. (T.


       1
          In accordance with recent guidance from the Committee on Court Administration and Case
Management of the Judicial Conference of the United States, which was adopted by the Northern
District of New York in June 2018 in order to better protect personal and medical information of non-
governmental parties, this Memorandum-Decision and Order will identify the plaintiff using only her
first name and last initial.
       2
          The plaintiff’s actual application for DIB, lists an application date of June 2, 2016, while the
initial denial documents and the ALJ list a June 1, 2016 application date. (T. 11, 65). The discrepancy
has no effect on the court’s decision.
        Case 3:19-cv-00657-ATB Document 18 Filed 05/12/20 Page 2 of 24


65, 72-76). Plaintiff made a timely request for a hearing, which was held by video

conferencing on June 20, 2018 before Administrative Law Judge (“ALJ”) Kenneth

Theurer. (T. 36-64). Plaintiff appeared with her representative and testified at the

hearing. (Id.) The ALJ also heard testimony from Vocational Expert (“VE”) David A.

Festa. (T. 59-64). ALJ Theurer issued an unfavorable decision on July 16, 2018. (T. 11-

19). The ALJ’s decision became the Commissioner’s final decision when the Appeals

Council denied plaintiff’s request for review on April 8, 2019. (T. 1-6).

II.    GENERALLY APPLICABLE LAW

       A. Disability Standard

       To be considered disabled, a plaintiff seeking disability insurance benefits or SSI

disability benefits must establish that he is “unable to engage in any substantial gainful

activity by reason of any medically determinable physical or mental impairment which

can be expected to result in death or which has lasted or can be expected to last for a

continuous period of not less than twelve months . . . .” 42 U.S.C. § 1382c(a)(3)(A). In

addition, the plaintiff’s

       physical or mental impairment or impairments [must be] of such severity
       that he is not only unable to do his previous work but cannot, considering
       his age, education, and work experience, engage in any other kind of
       substantial gainful work which exists in the national economy, regardless
       of whether such work exists in the immediate area in which he lives, or
       whether a specific job vacancy exists for him, or whether he would be hire
       if he applied for work

42 U.S.C. § 1382(a)(3)(B). The Commissioner uses a five-step process, set forth in 20

C.F.R. sections 404.1520 and 416.920, to evaluate disability insurance and SSI

disability claims.


                                             2
        Case 3:19-cv-00657-ATB Document 18 Filed 05/12/20 Page 3 of 24


      First, the [Commissioner] considers whether the claimant is currently
      engaged in substantial gainful activity. If he is not, the [Commissioner]
      next considers whether the claimant has a “severe impairment” which
      significantly limits his physical or mental ability to do basic work
      activities. If the claimant suffers such an impairment, the third inquiry is
      whether, based solely on medical evidence, the claimant has an impairment
      which meets or equals the criteria of an impairment listed in Appendix 1 of
      the regulations. If the claimant has such an impairment, the
      [Commissioner] will consider him disabled with-out considering vocational
      factors such as age, education, and work experience… Assuming the
      claimant does not have a listed impairment, the fourth inquiry is whether,
      despite the claimant’s severe impairment, he has the residual functional
      capacity to perform his past work. Finally, if the claimant is unable to
      perform his past work, the [Commissioner] then determines whether there
      is other work which the claimant can perform.

Berry v. Schweiker, 675 F.2d 464, 467 (2d Cir. 1982); see 20 C.F.R. §§ 404.1520,

416.920. The plaintiff has the burden of establishing disability at the first four steps.

However, if the plaintiff establishes that his impairment prevents him from performing

his past work, the burden then shifts to the Commissioner to prove the final step. Id.

      B. Scope of Review

      In reviewing a final decision of the Commissioner, a court must determine

whether the correct legal standards were applied and whether substantial evidence

supported the decision. Selian v. Astrue, 708 F.3d 409, 417 (2d Cir. 2013); Brault v.

Soc. Sec. Admin. Comm’r, 683 F.3d 443, 448 (2d Cir. 2012); 42 U.S.C. § 405(g).

Substantial evidence is “such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Talavera v. Astrue, 697 F.3d 145, 151 (2d Cir. 2012).

It must be “more than a scintilla” of evidence scattered throughout the administrative

record. Id. However, this standard is a very deferential standard of review, “even more

so than the ‘clearly erroneous standard.’” Brault, 683 F.3d at 448.

                                              3
        Case 3:19-cv-00657-ATB Document 18 Filed 05/12/20 Page 4 of 24


       “To determine on appeal whether an ALJ’s findings are supported by substantial

evidence, a reviewing court considers the whole record, examining the evidence from

both sides, because an analysis of the substantiality of the evidence must also include

that which detracts from its weight.” Williams on behalf of Williams v. Bowen, 859 F.2d

255, 258 (2d Cir. 1988). However, a reviewing court may not substitute its

interpretation of the administrative record for that of the Commissioner, if the record

contains substantial support for the ALJ’s decision. Id. See also Rutherford v.

Schweiker, 685 F.2d 60, 62 (2d Cir. 1982).

       An ALJ is not required to explicitly analyze every piece of conflicting evidence in

the record. See, e.g., Monguer v. Heckler, 722 F.2d 1033, 1040 (2d Cir. 1983); Miles v.

Harris, 645 F.2d 122, 124 (2d Cir. 1981) (Finding we are unwilling to require an ALJ

explicitly to reconcile every conflicting shred of medical testimony). However, the ALJ

cannot “pick and choose evidence in the record that supports his conclusions.” Cruz v.

Barnhart, 343 F. Supp. 2d 218, 224 (S.D.N.Y. 2004); Fuller v. Astrue, No. 09-CV-

6279, 2010 WL 5072112 (W.D.N.Y. Dec. 6, 2010).

III.   FACTS

       Plaintiff was born on December 9, 1990, making her 25 years old at the time of

her application, and 27 years old on the date of the ALJ’s hearing. (T. 17). Plaintiff

testified that she lived in a house with her mother and four dogs. (T. 45). She has a

driver’s license and a car. (Id.) Plaintiff obtained an undergraduate college degree from

Binghamton University in 2014 and a Masters Degree in Education from Mercy College

in 2016. (T. 46-47). While plaintiff was attending Binghamton University, she worked

at a children’s home as a “one on one aid for a student,” three to four days a week, for

                                             4
           Case 3:19-cv-00657-ATB Document 18 Filed 05/12/20 Page 5 of 24


six to eight hours per day. (T. 47-48). Plaintiff also had experience working as a

substitute teacher. (T. 48). Plaintiff worked as a substitute teacher until approximately a

year prior to the ALJ’s hearing. (Id.) Substitute teaching involved going to a school to

teach after being called by the school. Plaintiff testified that the school called “quite

often,” but that she only went in between five and eight times because plaintiff had

trouble with insomnia, and she did not always feel that she could go in. She also stated

that her failure to accept some of the calls was, in part, due to the anxiety of being called

first thing in the morning. (Id.)

       Plaintiff testified to having several impairments which impacted her ability to

work, including Lyme Disease, Hashimoto’s Thyroiditis,3 Fibromyalgia, Asthma,

Anxiety, Depression, and Attention Deficit Hyperactivity Disorder (“ADHD”). (T. 49-

52). Plaintiff testified that she was being treated for Lyme Disease by Dr. Mast with

antibiotics and some “herbals,” but that one of her primary care providers “questioned

that diagnosis” because of the “test results,” and because the provider believed that her

symptoms were “more emotional.” (T. 49, 50). Plaintiff testified that she was not taking

any medication for her thyroid condition because there was currently no treatment for

the elevated antibodies. (T. 50). Plaintiff testified that she had seen a “rheumatologist”4

for the Fibromyalgia, but the doctor could not help her. (T. 50). Plaintiff testified that

she used a rescue inhaler for her asthma “maybe four or five times a month.” (T. 51).

       3
         Hashimoto’s Thyroiditis is an autoimmune disease affecting the thyroid gland that can cause
the thyroid to be underactive because it cannot make sufficient thyroid hormones. https://www.niddk.
nih.gov/health-information/endocrine-diseases/hashimotos-disease.
       4
        Plaintiff answered in the affirmative when the ALJ asked whether she had seen a
rheumatologist for the Fibromyalgia, but then plaintiff stated that it was a “Nurse Practitioner.” (T.
50).

                                                    5
        Case 3:19-cv-00657-ATB Document 18 Filed 05/12/20 Page 6 of 24


      Plaintiff stated that she was originally diagnosed with anxiety and depression

when she was eight years old. (T. 55). Plaintiff testified that she began treating with Dr.

Monastra for her anxiety and depression a few weeks prior to the ALJ’s hearing, and

that the only medication that she took at the time of the hearing was Ativan for anxiety,

although she had taken multiple medications for anxiety and depression through the

years. (T. 51, 52). Plaintiff testified that her primary care provider prescribed the

Ativan. (T. 52). Plaintiff was not taking any medication for her ADHD. (Id.) Plaintiff

stated that, prior to Dr. Monastra, she was seeing a counselor “all along,” but it had been

“a year or two since I’ve seen a psychiatrist.” (T. 52). Plaintiff stated that she was

hospitalized twice for her mental health conditions, once in 2006, when she was sixteen

years old, and again in 2015. (Id.)

      Plaintiff stated that she got up in the morning “between 10:00 and 11:00,” took a

shower, and let the dogs out. (T. 53). Sometimes, she would pick up around the house a

little bit and then rest in a recliner. Sometimes, she went back upstairs to take a nap, and

then would repeat the same activities: letting out the dogs and picking up around the

house, resting in between. (Id.) Later, plaintiff testified that she took naps

approximately two to four times per day for approximately an hour each time. (T. 57).

Plaintiff went to bed “between 10:00 and 11:00,” but stated that it took her about two

hours before she fell asleep. (Id.) She stated that she was up several times during the

night due to panic attacks. (Id.) Plaintiff used social media, occasionally cooked and

went to the store. (T. 54). She testified that she did not go out with friends, but would

socialize with them “a little bit” on Facebook. (Id.)

      The ALJ asked plaintiff why she believed that she could not work. (Id.) Plaintiff

                                              6
         Case 3:19-cv-00657-ATB Document 18 Filed 05/12/20 Page 7 of 24


stated that the insomnia made it hard to sleep at night, and that she woke up during the

night with panic attacks. (Id.) She stated that no one was treating her for the insomnia

because she had “so many things going on with the physical and the emotional, that a lot

of it, from what I’m told, comes back to the Lyme disease.” (T. 54-55). Plaintiff

testified that, even though her tests for Lyme disease were negative, her doctor told her

that the tests were less than 30% accurate, and that she may have had the disease for so

long, “it’s not showing up.” (T. 55).

        In response to questioning from her attorney, plaintiff testified that some of her

doctors believe that the anxiety and depression are causing plaintiff’s other symptoms,

and that she only feels well enough to go to work a couple of times per month. (T. 56).

Plaintiff testified that, when she was depressed, she felt worthless and hopeless, and she

had no energy or motivation to “get up and do anything.” (T. 56). Plaintiff experienced

panic attacks due to her anxiety. (T. 57). When she was having a panic attack, she felt

like she was having a heart attack. She felt like she was dying. Her heart would race,

she would cry, and she would rock back and forth, unable to sit still. (T. 57). Plaintiff

stated that ultimately, “the fatigue and the joint pain is . . . what really, really gets me.”

(Id.) “[I]t’s hard to just get up and get moving and then be so tired throughout the day.”

(Id.)

        Plaintiff told the ALJ that even though she had depression and anxiety most of

her life, those conditions had gotten worse. (T. 58). When she was younger, her

problem was that she had a fear of seeing things that were not there, but as she got older,

her depression got worse, making her feel worthless and making her cry “constantly.”

(T. 58-59).

                                               7
        Case 3:19-cv-00657-ATB Document 18 Filed 05/12/20 Page 8 of 24


      The ALJ heard testimony from VE David A. Festa. VE Festa testified that

plaintiff’s previous work would be considered an “Attendant” at a “Children’s

Institution.” This work was considered semiskilled and customarily performed as

medium work. (T. 60). The ALJ’s first hypothetical assumed an individual who should

avoid concentrated exposure to smoke, dust, or respiratory irritants. (T. 61). The

individual would also be limited to simple, routine, and repetitive tasks in a work

environment free of fast-paced production requirements, involving only simple work-

related decisions, with few, if any, workplace changes. (T. 61).

      VE Festa testified that, based on the ALJ’s first hypothetical, the individual could

not perform plaintiff’s past relevant work. (T. 61). However, the individual could

perform the occupations of Cook Helper (unskilled/medium work); Office Helper

(unskilled/light); and Addresser (unskilled/sedentary). (T. 61). The ALJ’s second

hypothetical began with the same environmental restrictions, but contained more detail

with respect to the individual’s mental abilities.

      The second hypothetical stated that the individual retained the ability to

understand and follow simple instructions and directions, could perform simple tasks

“with supervision [and] independently,” maintain attention and concentration for simple

tasks, or regularly attend to a routine and maintain a schedule. (T. 62). The individual

could also relate to, and interact with others, to the extent necessary to carry out a

simple task, but should avoid work requiring more complex interaction or a joint effort

to achieve a work goal. (Id.) The job should not involve direct interaction with the

public, but the individual would not need to be isolated from the public. Finally, the

hypothetical individual would be able to handle reasonable levels of simple work-

                                              8
           Case 3:19-cv-00657-ATB Document 18 Filed 05/12/20 Page 9 of 24


related stress, meaning that the individual could make occasional simple decisions,

directly related to the completion of her tasks in a stable, unchanging work environment.

(Id.) Although there were no exertional restrictions stated by the ALJ, he asked the VE

to “identify jobs across the exertional spectrum.” (Id.)

       In response, VE Festa testified that all the jobs that he identified in response to

the first hypothetical would still be available to an individual with the restrictions

described in the second hypothetical. (T. 63). The VE also testified that an individual

who was “off task” more than 10% of the time or had more than one unexcused absence

per month would be “unemployable.” (T. 63-64).

       Plaintiff has summarized the medical evidence in his brief. (T. 2-7). Rather than

summarizing the records at the outset, I will refer to the pertinent records during my

discussion of the plaintiff’s arguments.

IV.    THE ALJ’S DECISION

       After finding that plaintiff did not engage in substantial gainful activity (“SGA”)

after her alleged onset date,5 the ALJ found that plaintiff had the following severe

impairments: Attention Deficit Hyperactivity Disorder (“ADHD”), Anxiety Disorder,

Depressive Disorder, and Asthma. (T. 13-14). The ALJ also found that, although

plaintiff had a history of obesity and Hashimoto’s Thyroiditis, neither of these

impairments were severe. (T. 14). Finally, although plaintiff attributed pain and fatigue

to Fibromyalgia and Lyme Disease, her medical records did not contain the findings

necessary to establish Fibromyalgia, and her diagnostic tests for Lyme Disease have


       5
       Plaintiff worked after her alleged onset date, but the ALJ found that her earnings fell below
SGA levels. (T. 13).

                                                   9
           Case 3:19-cv-00657-ATB Document 18 Filed 05/12/20 Page 10 of 24


been negative. (Id.) Thus, the ALJ did not find that either condition was a “medically

determinable impairment.” (Id.)

       Next, the ALJ found that plaintiff’s severe impairments did not rise to the level of

Listed Impairments at step three of the sequential evaluation. (T. 14-15). The ALJ

considered Listing 3.03 (Asthma), 12.04 (Depressive Disorders), 12.06 (Anxiety and

Obsessive-Compulsive Disorders), and 12.11 (Neurodevelopmental Disorders). The

ALJ evaluated plaintiff’s mental disorders according to the special procedure in 20

C.F.R. § 404.1520a. (Id.) The ALJ determined that plaintiff did not have sufficiently

severe limitations in any of the broad areas of functioning listed in the regulation,

known at the “B” criteria. (T. 15). The ALJ found mostly “mild” limitations, with a

“moderate” limitation only in the area of concentration, persistence, and pace. (Id.)6

The ALJ also examined the plaintiff’s ability to adjust and adapt to changes in her

environment, known as the “C” criteria, finding that the evidence failed to establish that

plaintiff only had marginal adjustment. (Id.)

       At step four, the ALJ found that plaintiff had the RFC to perform a full range of

work at all exertional levels, except that she needed to avoid concentrated exposure to

smoke, dust, and other respiratory irritants. (T. 16). Mentally, she could perform

simple, routine, and repetitive tasks in a work environment, free of fast-paced

production requirements and that involved only simple, work-related decisions, with

few, if any, workplace changes. (Id.)



       6
         The ALJ stated that these findings, known as the “B” criteria were only used to rate the
severity of a mental impairment, but did not constitute an RFC finding, and that further
evaluation at steps four and five was required. (Id.)

                                                  10
       Case 3:19-cv-00657-ATB Document 18 Filed 05/12/20 Page 11 of 24


      The ALJ then considered the testimony of VE Festa, who stated that, based on the

RFC above, plaintiff could not perform her previous work. (T. 17). However, based on

the VE’s testimony, the ALJ also found at step five of the sequential analysis, that

plaintiff could perform other work in the national economy. (T. 18). He identified the

jobs of cook helper, office helper, and addresser. (Id.) The ALJ, therefore, found that

plaintiff was not disabled for purposes of the statute. (T. 18-19).

V.    ISSUES IN CONTENTION

      Plaintiff raises the following arguments in support of her position that the ALJ’s

decision is not supported by substantial evidence:

      1.     The Appeals Council failed to properly weigh the reports of two treating
             physicians that were supplied after the ALJ’s decision was issued. (Pl.’s Br.
             at 8-11) (Dkt. No. 9).

      2.     The ALJ failed to properly consider the time that plaintiff would be “off-
             task” or absent from work. (Pl.’s Br. at 11-13).

      3.     The ALJ misstated the evidence in the record. (Pl.’s Br. at 14).

      4.     The ALJ failed to account for limitations in responding appropriately to
             “ordinary work stressors in a work setting with simple tasks.” (Pl.’s Br. at
             14).

      5.     The ALJ’s step five determination is not supported by substantial evidence.
             (Pl.’s Br. at 15).

      6.     The ALJ formed his RFC without any supporting medical opinion. (Pl.’s
             Br. at 15-16).

      Defendant argues that the Commissioner’s final decision is supported by

substantial evidence, countering each of plaintiff’s arguments. (Def.’s Br.) (Dkt. No.

14). Plaintiff has filed a reply. (Pl.’s Rep. Br.) (Dkt. No. 17). For the following reasons,


                                             11
       Case 3:19-cv-00657-ATB Document 18 Filed 05/12/20 Page 12 of 24


this court agrees with plaintiff and will order remand for further consideration by the

agency.

VI.   RFC/WEIGHING EVIDENCE

      A.     Legal Standards

             1.     RFC

      RFC is “what [the] individual can still do despite his or her limitations.

Ordinarily, RFC is the individual’s maximum remaining ability to do sustained work

activities in an ordinary work setting on a regular and continuing basis. . . .” A “regular

and continuing basis” means eight hours a day, for five days a week, or an equivalent

work schedule. Balles v. Astrue, No. 3:11-CV-1386 (MAD), 2013 WL 252970, at *2

(N.D.N.Y. Jan. 23, 2013) (citing Melville v. Apfel, 198 F.3d 45, 52 (2d Cir. 1999)

(quoting SSR 96–8p, 1996 WL 374184, at *2)); Babcock v. Berryhill, No. 5:17-CV-

00580 (BKS), 2018 WL 4347795, at *12-13 (N.D.N.Y. Sept. 12, 2018); Tankisi v.

Comm’r of Soc. Sec., 521 F. App’x 29, 33 (2d Cir. 2013); Stephens v. Colvin, 200 F.

Supp. 3d 349, 361 (N.D.N.Y. 2016).

      In rendering an RFC determination, the ALJ must consider objective medical

facts, diagnoses, and medical opinions based on such facts, as well as a plaintiff’s

subjective symptoms, including pain and descriptions of other limitations. 20 C.F.R.

§§ 404.1545, 416.945. See Martone v. Apfel, 70 F. Supp. 2d 145, 150 (N.D.N.Y. 1999)

(citing LaPorta v. Bowen, 737 F. Supp. 180, 183 (N.D.N.Y. 1990)); Kirah D. v.

Berryhill, No. 3:18-CV-0110 (CFH), 2019 WL 587459, at *8 (N.D.N.Y. Feb 13, 2019);

Genier v. Astrue, 606 F.3d 46, 49 (2d Cir. 2010). An ALJ must specify the functions


                                            12
       Case 3:19-cv-00657-ATB Document 18 Filed 05/12/20 Page 13 of 24


plaintiff is capable of performing, and may not simply make conclusory statements

regarding a plaintiff’s capacities. Roat v. Barnhart, 717 F. Supp. 2d 241, 267 (N.D.N.Y.

2010); Martone v. Apfel, 70 F. Supp. 2d at 150 (citing Ferraris v. Heckler, 728 F.2d

582, 588 (2d Cir. 1984); LaPorta v. Bowen, 737 F. Supp. at 183, Stephens v. Colvin, 200

F. Supp. 3d 349, 361 (N.D.N.Y. 2016); Whittaker v. Comm’r of Soc. Sec., 307 F. Supp.

2d 430, 440 (N.D.N.Y. 2004). The RFC assessment must also include a narrative

discussion, describing how the evidence supports the ALJ’s conclusions, citing specific

medical facts, and non-medical evidence. Natashia R. v. Berryhill, No. 3:17-CV-01266

(TWD), 2019 WL 1260049, at *11 (N.D.N.Y. Mar. 19, 2019) (citing SSR 96-8p, 1996

WL 374184, at *7).

             2.     Weight of the Evidence/Treating Physician

      In making a determination, the ALJ weighs all the evidence of record and

carefully considers medical source opinions about any issue. SSR 96-5p, 1996 WL

374183, at *2-3 (1996). Under 20 C.F.R. §§ 404.1527(e) and 416.927(e), some issues

are not “medical issues,” but are “administrative findings.” The responsibility for

determining these issues belongs to the Commissioner. See SSR 96-5p, 1996 WL

374183, at *2. These issues include whether the plaintiff’s impairments meet or equal a

listed impairment; the plaintiff’s RFC; how the vocational factors apply; and whether

the plaintiff is “disabled” under the Act. Id.

      In evaluating medical opinions on issues that are reserved to the Commissioner,

the ALJ must apply the factors listed in 20 C.F.R. §§ 404.1527(d) and 416.927(d). The

ALJ must clearly state the legal rules that he applies and the weight that he accords the

evidence considered. Drysdale v. Colvin, No. 14-CV-722, 2015 WL 3776382, at *2

                                             13
       Case 3:19-cv-00657-ATB Document 18 Filed 05/12/20 Page 14 of 24


(S.D.N.Y. June 16, 2015) (citing Rivera v. Astrue, No. 10 Civ. 4324, 2012 WL

3614323, at *8 (E.D.N.Y. Aug. 21, 2012) (citation omitted)).

      “Although the treating physician rule generally requires deference to the medical

opinion of a claimant’s treating physician, . . . the opinion of the treating physician is

not afforded controlling weight where . . . the treating physician issued opinions that are

not consistent with other substantial evidence in the record . . . .” Halloran v. Barnhart,

362 F.3d 28, 32 (2d Cir. 2004); Veino v. Barnhart, 312 F.3d 578, 588 (2d Cir. 2002); 20

C.F.R. §§ 404.1527(d)(2), 416.927(d)(2). If an ALJ decides not to give the treating

source’s records controlling weight, then he must explicitly consider the four Burgess

factors: “(1) the frequen[cy], length, nature, and extent of treatment; (2) the amount of

medical evidence supporting the opinion; (3) the consistency of the opinion with the

remaining medical evidence; and (4) whether the physician is a specialist.” Estrella v.

Berryhill, 925 F.3d 90, 95-96 (2d Cir. 2019) (quoting Burgess v. Astrue, 537 F. 3d 117,

120 (2d Cir. 2008)). “[T]he ALJ must ‘give good reasons in [its] notice of

determination or decision for the weight [it gives the] treating source’s [medical]

opinion.’ ” Id. at 96 (citing Halloran v. Barnhart, 362 F.3d at 32). Should an ALJ

assign less than controlling weight to a treating physician’s opinion and fail to consider

the above-mentioned factors, this is a procedural error. Id. It is impossible to conclude

that the error is harmless unless a “searching review of the record . . . assures us that the

substance of the treating physician rule was not traversed.” Id.

             3.     Appeals Council Review

       “Once evidence is added to the record, the Appeals Council must then consider

the entire record, including the new evidence, and review a case if the ‘administrative

                                             14
       Case 3:19-cv-00657-ATB Document 18 Filed 05/12/20 Page 15 of 24


law judge’s action, findings, or conclusion is contrary to the weight of the evidence

currently of record.’” Lesterhuis v. Colvin, 805 F.3d 83, 86 (2d Cir. 2015) (quoting 20

C.F.R. § 404.970(b)). “The Appeals Council is obligated to consider ‘new and material

evidence.’” Stratton v. Colvin, 51 F. Supp. 3d 212, 218 (N.D.N.Y. 2014) (citing 20

C.F.R. § 404.970(b)). “New evidence is ‘material’ if it is: ‘(1) relevant to the claimant’s

condition during the time period for which benefits were denied and (2) probative.’”

Stratton, 51 F. Supp. 3d at 218 (quoting Pollard v. Halter, 377 F.3d 183, 193 (2d Cir.

2004)). “‘The concept of materiality requires, in addition, a reasonable possibility that

the new evidence would have influenced the [Commissioner] to decide claimant's

application differently.’” Id. (quoting Pollard, 377 F.3d at 193).

      B.     Application

      Plaintiff’s first argument is that the Appeals Council did not properly consider

two reports that plaintiff submitted from “treating physicians” after the ALJ issued his

decision. Plaintiff’s counsel submitted two medical source statements (“MSS”). One

MSS was written by Dr. Vincent J. Monastra, Ph.D., dated August 31, 2018. (T. 29-31).

Dr. Monastra found “marked” limitations in plaintiff’s abilities to maintain attention and

concentration, perform activities within a reasonable schedule, maintain regular

attendance or be punctual, complete a normal workday without interruptions from

psychologically-based symptoms, perform at a consistent pace without an unreasonable

number and length of rest periods, and respond appropriately to ordinary stressors in a

work setting with “simple” tasks. (T. 30). Dr. Monastra opined that plaintiff would have




                                            15
           Case 3:19-cv-00657-ATB Document 18 Filed 05/12/20 Page 16 of 24


“moderate” restrictions in the ability to interact with others.7 (T. 30). Dr. Monastra also

opined that plaintiff’s impairments would cause her to be “off-task” more than 33% of

the day and to be absent from work three or more days per month. (T. 31). Dr.

Monastra also stated that the period covered by his report was “~9, 2004 to August

2018.” (Id.)

       The second MSS was dated August 13, 2018 and was authored by Clarence Mast,

Jr., M.D. (T. 34-35). Dr. Mast’s MSS listed a variety of impairments and/or symptoms,

including chronic fatigue syndrome, severe joint pain, unsteady gait, brain fog/memory

loss, stiffness, constant aching, clinical Lyme disease, Bartonella, Babesia, and profound

weakness. (T. 34). Dr. Mast opined that plaintiff would be “off-task” more than 33% of

the day and would be absent more than four days per month. (T. 34-35). Dr. Mast also

stated in this check-box form that plaintiff could only sit for “1/4 hours” 8 out of an 8-

hour day and should change position every 15-20 minutes. (T. 35). He also stated that

plaintiff could stand/walk for “1/4 hours” out of an 8-hour day, and could only stand or

walk 15-20 minutes. (Id.) Finally, Dr. Mast stated that plaintiff could only occasionally

lift from “0-5 pounds.” (Id.) He stated that the time period covered by his report was

March 2016 to March 2022. (Id.)

       In its April 8, 2019 decision, the Appeals Council stated that it found “no reason


       7
        This category included the abilities to interact with the general public, to accept instructions
and respond appropriately to criticism from supervisors, and to get along with co-workers. (T. 30).
       8
         It is very unclear whether Dr. Mast actually means “one quarter” hour or one to four hours.
Because if he means that plaintiff can only sit for 15 minutes in an 8-hour day, then the rest of his
answers do not make sense. It would be unclear what plaintiff would be doing for the rest of the 7
hours and 45 minutes, and Dr. Mast’s statement that plaintiff would have to alternate sitting and
standing every 15-20 minutes would also not make sense.

                                                    16
       Case 3:19-cv-00657-ATB Document 18 Filed 05/12/20 Page 17 of 24


to review” the ALJ’s decision, making it the Commissioner’s final decision. (T. 1).

Specifically, the Appeals Council stated:

             You submitted [a] statement from Clarence Mast, Jr., M.D.,
             dated August 13, 2018 . . . and [a] statement from Vincent
             Monastra, Ph.D., dated August 31, 2018 . . . . We find this
             evidence does not show a reasonable probability that it would
             change the outcome of the decision. We did not exhibit this
             evidence.

(T. 2). No further analysis was included with the Appeals Council decision. Plaintiff

argues that these doctors are treating physicians, the treating physician rule applies even

to evidence reviewed by the Appeals Council, and by failing to analyze these reports

under such rule, the Commissioner’s decision is not supported by substantial evidence.

      When a treating physician’s opinion is submitted to the Appeals Council, it must

also apply the treating physician rule. Patrick M. v. Saul, No. 3:18-CV-290, 2019 WL

4071780, at *6 (N.D.N.Y. Aug. 28, 2019); Thiboult v. Comm’r of Soc. Sec., No.

1:18-CV-00822, 2019 WL 7183419, at *4 (W.D.N.Y. Dec. 26, 2019) (citing Newbury v.

Astrue, 321 Fed. App’x 16 (2d Cir. 2009) (Summary Order)); Kurten v. Comm’r of Soc.

Sec., No. 18-CV-174, 2019 WL 4643606, at *3 (W.D.N.Y. Sept. 24, 2019) (citing Djuzo

v. Comm’r of Soc. Sec., No. 5:13-CV-272, 2014 WL 5823104, at *3 (N.D.N.Y. Nov. 7,

2014); Asturias v. Colvin, No. 13-CV-143, 2014 WL 3110028, at *5 (W.D.N.Y. July 7,

2014); Toth v. Colvin, No. 5:12-CV-1532, 2014 WL 421381, at *5 (N.D.N.Y. Feb. 4,

2014)). It is insufficient for the Appeals Council to state, without analysis, that the new

evidence would not change the outcome of the decision. Id.

      In this case, without any explanation, the Appeals Council determined that the

newly submitted evidence would not have changed the ALJ’s decision. It did not

                                            17
           Case 3:19-cv-00657-ATB Document 18 Filed 05/12/20 Page 18 of 24


express any analysis, let alone a treating physician analysis. However, before the

Appeals Council is required to do so, the court must determine whether the two reports

were from “treating physicians.” Defendant does not appear to question that Dr. Mast

may be a treating physician. Defendant does argue that Dr. Monastra’s opinion need not

be afforded treating physician deference because he had only “limited interaction” with

the plaintiff. (Def.’s Br. at 7-8).

       There are no treatment records or progress notes from Dr. Mast in the transcript,

other than the MSS submitted to the Appeals Council. Thus, it is unclear how many

times plaintiff saw this doctor or for how long she had been seeing him.9 Dr. Monastra

saw plaintiff once to evaluate her on May 18, 2018, and once again to discuss her

medication in June of 2018. (T. 775-86). According to SSA regulations, a treating

source is an “acceptable medical source who provides [the claimant] with medical

treatment or evaluation and who has, or has had, an ongoing treatment relationship with

[the claimant].” 20 C.F.R. § 404.1527(a)(2). “Generally, a physician who has examined

a claimant on one or two occasions is not considered a treating physician.” Ogirri v.

Berryhill, No. 16-CV-9143, 2018 WL 1115221, at *10 (S.D.N.Y. Feb. 28, 2018) (citing

20 C.F.R. § 404.1527(a)(2)); accord, Cooper v. Saul, No. 18 Civ. 9949, 2020 WL

1219252, at *12 (S.D.N.Y. Mar. 12, 2020) (collecting cases). “However, there is no

minimum number of visits or period of treatment by a physician before this standard is

met.” Marte v. Berryhill, No. 17-CV-3567, 2018 WL 2979475, at *15 (S.D.N.Y. June

14, 2018) (citing 20 C.F.R. § 404.1527(a)(2) (ongoing treatment relationship can be


       9
        As stated below, Dr. Kimberly DeSantis mentioned in her May 14, 2018 report that plaintiff
was seeing Dr. Mast. (T. 721).

                                                18
        Case 3:19-cv-00657-ATB Document 18 Filed 05/12/20 Page 19 of 24


established by medical source “who has treated or evaluated [the claimant] only a few

times . . . if the nature and frequency of the treatment or evaluation is typical for [the

claimant’s] condition(s)”), report and recommendation adopted, 2018 WL 5255170

(S.D.N.Y. Oct. 22, 2018); Ogirri v. Berryhill, 2018 WL 1115221, at *10 (citing Vasquez

v. Colvin, No. 14-CV-7194, 2015 WL 4399685, at *20 (S.D.N.Y. July 20, 2015)

(“[C]ourts have held that SSA adjudicators should focus on the nature of the ongoing

physician-treatment relationship, rather than its length.”))

       It is arguable that neither Dr. Mast, nor Dr. Monastra had achieved a sufficiently

established relationship with plaintiff to be considered treating sources at the time they

authored their MSS reports,10 and therefore their reports would not be entitled to

deference or “controlling weight.” Having said that, the court must still review all the

evidence, including that submitted to the Appeal’s Council, “and determine, as in every

case, whether there is substantial evidence to support the decision of the

[Commissioner].” Perez v. Chater, 77 F.3d 41, 46 (2d Cir. 1996).

       This court finds that although Dr. Mast’s opinion would not have changed the

ALJ’s decision, the same cannot be said for the opinion of Dr. Monastra. Dr. Mast’s

opinion is contradicted by almost every medical record in the administrative transcript.

In fact, on May 14, 2018, Dr. Kimberly DeSantis, M.D., who had also recently begun

seeing the plaintiff, stated that she was not in agreement with Dr. Mast’s approach to



       10
         Plaintiff testified that she had just begun seeing Dr. Monastra “toward the beginning of the
month.” (T. 51-52). Plaintiff stated that she was looking for a primary care provider who would work
with Dr. Monastra. (T. 52). The record indicates that Dr. Monastra’s evaluation was in May of 2018,
the month prior to the ALJ’s June 20, 2018 hearing. (T. 775-86). Dr. Monastra may have subsequently
become a treating physician, if plaintiff continued to treat with him.

                                                 19
        Case 3:19-cv-00657-ATB Document 18 Filed 05/12/20 Page 20 of 24


either the diagnosis of Lyme disease or its treatment.11 (T. 721). Dr. DeSantis believed

that a lot of plaintiff’s symptoms were “mood related.” (Id.) In addition, although Dr.

Mast wrote in his MSS that plaintiff had an unsteady gait, and that she could not sit,

stand, or walk for more than 15-20 minutes at a time, the plaintiff’s musculoskeletal

findings were normal throughout the record, and she had a smooth, normal gait. (T. 720)

(see e.g. 238, 246, 255, 261, 269, 272, 274, 280, 286, 290, 292, 300, 370, 423, 425,

428). At the hearing, plaintiff specifically conceded that this was not an exertional case.

(T. 44). Counsel stated that there is not much of a sit, stand, lift issue in this case. (Id.)

Thus, Dr. Mast’s opinion regarding plaintiff’s exertional abilities would not have

changed the ALJ’s decision regarding plaintiff’s physical capacities and does not render

the decision unsupported by substantial evidence.

        However, Dr. Monastra was the only mental health specialist who completed an

MSS that estimated plaintiff’s mental RFC. While Dr. Monastra only examined

plaintiff once and met with her a second time to discuss medication, plaintiff was just

beginning her treating relationship with him. Dr. Monastra based his determination on

diagnostic testing, unlike any of the other opinions regarding plaintiff’s mental

capacities. Furthermore, he is a mental health specialist,12 unlike all but one of the other

       11
         The lab tests for Lyme disease were all negative. (T. 339, (8/10/15); 662 (9/2/15); 403
(4/20/17)).
       12
          Plaintiff saw various family practice providers, including PA Anderson, Kimberly DeSantis,
M.D., Susan Jackson, D.O., and counselors, Deanna Berman and Valerie Rosenfeld, who did not
specifically opine on the degree of plaintiff’s limitations. Counselor Barbara Newcomb, although not
an acceptable medical source stated in 2014 (prior to the plaintiff’s onset date), that plaintiff’s
concentration was “poor.” (T. 756). Plaintiff was examined by Dr. Sobia Mirza, M.D., a psychiatrist
who saw plaintiff once on October 15, 2015, and who stated that plaintiff’s affect was full, her memory
was good, and her attention and concentration were “good.” (T. 800). There are other reports from Dr.
Mirza’s office, but they are written by LCSW Cathy Osgood or LMSW Megan Hagerbaumer. (T. 798,

                                                  20
        Case 3:19-cv-00657-ATB Document 18 Filed 05/12/20 Page 21 of 24


providers who opined on plaintiff’s mental condition. Given the limited mental health

opinion evidence of record, substantial evidence did not support the Appeals Council’s

cryptic conclusion that Dr. Monastra’s restrictive findings regarding plaintiff’s mental

RFC could not have changed the ALJ’s determination.

       In making his RFC determination, the ALJ relied heavily on plaintiff’s treating

Physician’s Assistant (“PA”), Susan Anderson, 13 who submitted an MSS which stated

that plaintiff would only be “off task” 10% of the day and would be absent once or less

per month. (T. 16-17, 545-47). However, the first page of PA Anderson’s MSS states

that she evaluated plaintiff for “muscle spasms.” (T. 545). The ALJ assumed that PA

Anderson’s MSS applied to all the conditions for which she examined the plaintiff,

including her mental impairments, but that is not what the form states. (T. 545).

       The ALJ stated that his RFC, based on PA Anderson’s MSS, was “consistent with

the claimant’s mental status exams (1F, 4-5F, 11-12F, 15-16F, 20F) and accounts for

Ms. Anderson’s opinion regarding the claimant’s propensity for being off-task and

absent from work (8F).” (T. 17). While the ALJ’s citation to the “mental status exams”

is correct, these are general family practice examinations, some of which do not relate

specifically to plaintiff’s mental condition, and some of which refer only tangentially to

“psychiatric” conditions in a list of physical examination categories. (See e.g. 238, 246

802, 804-806). Plaintiff was discharged from Dr. Mirza’s practice because plaintiff did not agree with
the doctor’s treatment recommendations. (T. 799-801). In any event, Dr. Mirza did not evaluate the
plaintiff’s ADHD, which was diagnosed by Dr. Monastra three years later in May of 2018, and which
would necessarily be relevant to attention and concentration.
       13
          The court must also point out that, at the time of the ALJ’s decision, PA Anderson was not an
“acceptable medical source” for purposes of diagnosing an impairment, but the physician assistant’s
opinion could be considered for purposes of assessing the severity of symptoms and the resulting
limitations on functional capacity. Eusepi v. Colvin, 595 F. App’x 7, 8-9 (2d Cir. 2014).

                                                  21
        Case 3:19-cv-00657-ATB Document 18 Filed 05/12/20 Page 22 of 24


(Ex. 1(F)). Even within the general reports cited by the ALJ, there are references to

“abnormal” mental status findings. (See e.g. T. 430 (Ex. 4(F)) - referring to plaintiff’s

mental status as “abnormal” and to her mood and affect as “empty, flat, quiet, and sad.”)



       In this group of exhibits that he cites as “consistent” with PA Anderson’s MSS,

the ALJ does not include Dr. Monastra’s original report which explained the specific

diagnostic testing that he utilized in evaluating the plaintiff’s ADHD. (T. 775-86 (Ex.

17(F)). Since the determination of whether an individual is off-task may be related to

her attention and concentration,14 it is unclear why the ALJ did not mention this report

in determining plaintiff’s RFC, when he clearly considered Dr. Monastra’s evaluation in

determining that plaintiff’s ADHD was a severe impairment.15

       While the ALJ is not required to reconcile every shred of evidence in his decision,

neither may he pick and choose only the evidence favorable to the Commissioner.

Sutherland v. Barnhart, 322 F. Supp. 2d 282, 289 (E.D.N.Y. 2004) (“It is not proper for

the ALJ to simply pick and choose from the transcript only such evidence that supports

his determination, without affording consideration to evidence supporting the plaintiff’s

claims”); Cruz v. Barnhart, 343 F. Supp. 2d at 224. In Stacey v. Comm’r of Soc. Sec.,

799 F. App’x 7, 10 (2d Cir. 2020), the court “cautioned against scouring medical notes

       14
          As stated above, in addition to plaintiff’s propensity to be off-task and absent, Dr. Monastra
also found that plaintiff would have “marked” limitations in maintaining attention and concentration,
in the ability to perform activities within a schedule and/or be punctual within customary tolerances,
and complete a normal workday without distractions and to perform at a consistent pace without an
unreasonable number of rest periods. (T. 30). He also found marked limitations in plaintiff’s ability to
respond appropriately to ordinary stressors at work, even with simple tasks. (Id.)
       15
         The reports cited by the ALJ in making his RFC finding, for the most part, related only to her
depression and anxiety.

                                                   22
        Case 3:19-cv-00657-ATB Document 18 Filed 05/12/20 Page 23 of 24


to draw their own conclusions based on isolated descriptions.”

       While the ALJ’s failure to mention Dr. Monastra’s report may have been

harmless based on the record before the ALJ, this court finds that the addition of Dr.

Monastra’s MSS could have changed the result of the ALJ’s RFC analysis, given that

the MSS is based, in part, on mental testing for plaintiff’s ADHD.16 This is particularly

true when the ALJ’s analysis of PA Anderson’s MSS may have been based on a

mistaken assumption.17 The Appeals Council’s determination that Dr. Monastra’s MSS

would not have change the ALJ’s determination is not supported by substantial

evidence.

V.     Nature of Remand

       A.      Legal Standards

       “When there are gaps in the administrative record or the ALJ has applied an

improper legal standard . . . remand to the Secretary for further development of the

evidence” is generally appropriate. Parker v. Harris, 626 F.2d 225, 235 (2d Cir. 1980).

       B.      Application

       This Court cannot conclude that “substantial evidence on the record as a whole

       16
          As plaintiff points out, medical opinions may be formed based on both medical testing and
the patient’s subjective description of her symptoms. (Pl.’s Reply Br. at 4) (citing Stacey v. Comm’r of
Soc. Sec., 799 F. App’x at 9). Here, Dr. Monastra’s opinion was based on both testing and plaintiff’s
description of her symptoms.
       17
          Plaintiff also argues that the ALJ misstated the record when he found that plaintiff
“admitted” that she took no medication for her depression, and that her primary care provider
prescribed the medication that she took for anxiety. (Point III, Pl.’s Br. at 14). While the ALJ did not
actually “misstate” the record, the implication that plaintiff’s depression was not limiting because she
took no medication may be misleading. Plaintiff also testified that she had been “on lists of
medication” for depression and anxiety (T. 52), but that none of them worked (T. 797), to the point
where she tried Electro Convulsive Therapy (“ECT”) (T. 655-60), which also failed to alleviate her
symptoms.

                                                   23
       Case 3:19-cv-00657-ATB Document 18 Filed 05/12/20 Page 24 of 24


indicates that the [plaintiff] is disabled[,]” and thus, I cannot recommend a remand

solely for the determination of benefits. See Bush v. Shalala, 94 F.3d 40, 46 (2d Cir.

1996). Notwithstanding the new evidence, the Commissioner must still determine the

plaintiff’s RFC based on an analysis of the entire record, and there are other factors that

may be considered in making that determination that the Commissioner must do in the

first instance. Accordingly, I will order a remand for further consideration of Dr.

Monastra’s MSS based on the proper standards.

      Because the court is remanding for proper consideration of Dr. Monastra’s MSS,

the court need not consider plaintiff’s follow-up argument that the ALJ fails to account

for plaintiff’s limitations in responding appropriately to stressors in a work setting with

simple tasks, which is listed as a “marked” limitation in Dr. Monastra’s MSS. Finally,

the court also need not consider the plaintiff’s remaining arguments (Points III, V, VI),

including her step five argument because they are based upon the ALJ’s erroneous RFC

determination, which should be revisited upon remand.

      WHEREFORE, based on the findings above, it is hereby

      ORDERED, that the decision of the Commissioner is REVERSED and this case

REMANDED, pursuant to sentence four of 42 U.S.C. § 405(g), for a proper analysis

of the new evidence from Dr. Monastra, together with any further analysis consistent

with the court’s decision.



Dated: May 12, 2020




                                             24
